 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
 3   Fresno, California 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   Attorney for Defendant, MICHAEL WILSON

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE NO. 6:18-po-0702-JDP

12                        Plaintiff,

13            v.                                       STIPULATION TO CONTINUE THE
                                                       STATUS CONFERENCE OF DEFENDANT
14    MICHAEL WILSON,                                  MICHAEL WILSON FROM FEBRUARY 5,
                                                       2019 TO FEBRUARY 26, 2019 at 10:00 AM;
15                        Defendant.                   ORDER THEREON

16

17

18

19           IT IS HEREBY STIPULATED by and between the Defendant, MICHAEL WILSON,

20   his attorney of record, CAROL ANN MOSES, and the legal officer for the government SUSAN

21   ST. VINCENT, that the Status Conference in the above-captioned matter currently scheduled for

22   February 5, 2019 at 10:00 AM be continued until February 26, 2019 at 10:00 AM.

23           Defendant is concerned about the weather and the current road condition in the park. Mr.

24   Wilson does not have 4 wheel drive, show tires, or tire chains which makes traveling in the

25   current weather conditions extremely difficult and dangerous for the defendant. Continuing the

26   Status Conference would allow for Mr. Wilson to travel safely.

27           Yosemite Legal Officer Susan St. Vincent does not oppose this request for a continued

28   Status Conference for Mr. Wilson.

     STIPULATION AND PROPOSED ORDER TO
     CONTINUE THE STATUS CONFERENCE
     TO FEBRUARY 26, 2019                                                                             1
 1            Defense Counsel respectfully requests that the Court grant the Stipulation and Proposed

 2   Order to Continue the Status Conference to February 26, 2019 at 10:00 AM.

 3

 4   Dated: February 4, 2019                                /s/ Carol Ann Moses
                                                            CAROL ANN MOSES
 5                                                          Attorney for Defendant,
                                                            BRIAN REED
 6

 7

 8
     Dated: February 4, 2019                                /s/ Susan St. Vincent
 9                                                          SUSAN ST. VINCENT
                                                            Yosemite Legal Officer
10

11

12                                                  ORDER

13            The court, having reviewed the above request HEREBY ORDERS AS FOLLOWS:
14            The court accepts the above stipulation and adopts its terms as the order of this court.
     Accordingly, the February 5, 2019 status conference for Michael Wilson, Case 6:18-po-0702-
15
     JDP, is continued to February 26, 2019 at 10:00 AM.
16

17
     IT IS SO ORDERED.
18

19   Dated:      February 6, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
     STIPULATION AND PROPOSED ORDER TO
     CONTINUE THE STATUS CONFERENCE
     TO FEBRUARY 26, 2019                                                                                2
